— Judgment unanimously affirmed. Memorandum: Defendant was charged in an indictment with murder in the second degree (Penal Law § 125.25 [1]) and manslaughter in the first degree (Penal Law § 125.20 [1]). Following extensive plea negotiations, defendant pled guilty to manslaughter in the first degree in full satisfaction of the indictment with a sentence promise as a second felony offender, of 10 to 20 years incarceration. The plea minutes demonstrate that the trial court, when confronted with statements by defendant during the plea allocution that raised a possible justification defense, conducted sufficient additional inquiry to ensure that defendant’s guilty plea was knowing and voluntary "and that there was no viable justification defense” (People v Lopez, 71 NY2d 662, 667; see also, People v Francis, 38 NY2d 150, 153; People v Serrano, 15 NY2d 304, 310; People v Bendross, 153 AD2d 75). (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J. — Manslaughter, 1st Degree.) Present — Callahan, A. P. J., Denman, Green, Pine and Davis, JJ.